Citation Nr: 0204876	
Decision Date: 05/22/02    Archive Date: 06/03/02

DOCKET NO.  96-23 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for multiple skin 
disorders, including as a result of exposure to Agent Orange.  

2.  Entitlement to service connection for disability 
manifested by body/joint pain, including as a result of 
exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant served on active duty from February 1965 to 
February 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  In that determination, the RO inter alia denied 
the appellant's claim of service connection for multiple skin 
disorders and his claim of service connection for body/joint 
pain, both claimed as secondary to exposure to Agent Orange.  
In April 1999, the Board remanded these claims for additional 
development of the record.  

In April 1998, the appellant testified at a video conference 
hearing before the undersigned, a Member of the Board 
designated by the Chairman of the Board to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c), (e) (West Supp. 
2001).  


FINDINGS OF FACT

1.  The appellant has current multiple skin disorders that 
are not listed at 38 C.F.R. § 3.309(e) and that are not 
related to his service or to exposure to Agent Orange during 
service.  

2.  The appellant has current disorders manifested by 
body/joint pain that are not listed at 38 C.F.R. § 3.309(e) 
and that are not related to his service or to exposure to 
Agent Orange during service.  


CONCLUSIONS OF LAW

1.  Multiple skin disorders were not incurred in or 
aggravated by active service and are not related to exposure 
to Agent Orange during service.  38 U.S.C.A. §§ 1110, 1116, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); Veterans 
Education and Benefits Expansion Act of 2001, Pub. Law No. 
107-103, 115 Stat. 976 (Dec. 27, 2001) (to be codified as 
amended at 38 U.S.C.A. § 1116(f)); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.313 (2001).  

2.  Disorders manifested by body/joint pain were not incurred 
in or aggravated by active service and are not related to 
exposure to Agent Orange during service.  38 U.S.C.A. 
§§ 1110, 1116, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); Veterans Education and Benefits Expansion Act of 2001, 
Pub. Law No. 107-103, 115 Stat. 976 (Dec. 27, 2001) (to be 
codified as amended at 38 U.S.C.A. § 1116(f)); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.313 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2001); 66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326) (regulations implementing the VCAA).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West Supp. 2001); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

In September 1993, the appellant filed an informal claim 
seeking service connection for body/joint pain and multiple 
skin disorders, both as secondary to Agent Orange exposure 
during his service in Vietnam.  Upon being informed of an 
intent to claim a benefits, VA must furnish such person all 
instructions and forms necessary to apply for that benefit.  
If a claim in incomplete, VA must notify the claimant of the 
information necessary to complete the application.  38 
U.S.C.A. § 5102 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(b)(2)).  Although VA never received a formal 
claim for these benefits, its development of the record and 
its adjudication of the claims show that it has considered 
the application as complete.  Thus, the Board concludes that 
there is no issue as to provision of a form or instructions 
for applying for the benefit.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  In March 1995, 
the RO denied the claims herein at issue, and by a letter 
that same month informed the appellant of the reasons for 
those decisions.  Similarly, the RO informed the appellant of 
the reasons for an August 1995 rating decision denying the 
skin-disorder claim.  The appellant disagreed with the 
determinations.  By a December 1995 statement of the case, 
and by subsequent supplemental statements of the case issued 
in May 1997, April 1998, and April 2001, issued after 
consideration of additional evidence, the RO informed the 
appellant of the evidence considered, the legal criteria for 
determining service connection, and the analysis of the facts 
as applied to that criteria.  Also, in December 1996, the RO 
issued to the appellant a letter discussing the type of 
evidence necessary to substantiate the skin disorder claim.  
By these documents, the RO informed the appellant of the 
information and evidence necessary to substantiate the claim.  
The Board concludes from these actions that VA has informed 
the appellant of the type of information and evidence 
necessary to substantiate his claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  

In his September 1993 claim, the appellant indicated that he 
was being examined at the VA Medical Center (VAMC) in New 
Orleans.  In a December 1993 statement, the appellant 
reported that he had received treatment at the VAMC in New 
Orleans since 1968.  The RO obtained copies of VA clinical 
records from that facility in November 1994 (for the period 
of October 1994), in June 1995 (for the period from January 
1994 to June 1994), in August 1995 (for the period from 
January to August 1995), in December 1995 (for the period 
from June 1995 to December 1995), and at unspecified dates 
(for the periods from April 1994 to October 1997 and from 
June to August 1999).  In response to the Board's remand, the 
appellant indicated that he continued to receive treatment at 
the VAMC in New Orleans and that he did not receive treatment 
from private sources.  The RO then obtained VA treatment 
records in September and December 1999 (for the period from 
January 1997 to December 1999).  In an October 1994 
statement, the appellant indicated that he received 
disability benefits from the Social Security Administration.  
By a September 1996 letter, the RO asked the SSA to provide 
copies of its records concerning the appellant; in April 
1998, it received from SSA copies of these records.  The 
Board's April 1999 remand also directed the RO to contact the 
National Personnel Records Center (NPRC) or other indicated 
agency and obtain the appellant's complete service medical 
and personnel records.  The RO requested that information in 
August 1999, and NPRC responded that all medical records had 
been associated with the claims file in October 1976.  The 
Board concludes from these actions that VA has undertaken 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(4)).  The RO afforded the appellant an 
Agent Orange Registry examination in September 1993.  He also 
underwent examination in December 1993, August 1994, October 
1996, and November 1996.  In response to the Board's April 
1999 remand, the RO afforded the appellant further 
examinations in January and February 2000.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO, and there would be no 
possible benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the appellant.  See, e.g.,  Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.


II.  Law and Regulations

Service connection is granted for disabilities resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for a disease diagnosed after discharge 
from military service, if the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  To 
establish service connection, there must be medical evidence 
of a current disability, medical or lay evidence of in-
service incurrence or aggravation of a disease or injury, and 
medical evidence linking the current disability to that in-
service disease or injury.  Pond v. West , 12 Vet. App. 341, 
346 (1999); Hickson v. West , 12 Vet. App. 247, 253 (1999).  

The appellant asserts that his claimed skin and body/joint 
pain disorders are related to exposure to herbicide agents 
during his Vietnam service.  A claimant who, during active 
service, served in the Republic of Vietnam during the Vietnam 
era shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that he was not exposed to any such 
agent during that service.  See Veterans Education and 
Benefits Expansion Act of 2001, Pub. Law No. 107-103, 115 
Stat. 976 (Dec. 27, 2001) (to be codified as amended at 38 
U.S.C.A. § 1116(f)).

The "Vietnam era" for these purposes is the period 
beginning on January 9, 1962, and ending on May 7, 1975, in 
the case of a veteran who served in the Republic of Vietnam 
during that period.  Id., to be codified at 38 U.S.C.A. 
§ 1116(a)(1).  An "herbicide agent" is a chemical in an 
herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  Id., to be codified as amended at 38 U.S.C.A. 
§ 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(i). 

The diseases for which service connection may be presumed 
based on exposure to an herbicide in Vietnam during the 
Vietnam era are listed at 38 C.F.R. § 3.309(e).  They are 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trac hea); and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  The term "soft-tissue sarcoma" 
includes the following: adult fibrosarcoma; 
dermatofibrosarcoma protuberans; malignant fibrous 
histiocytoma; liposarcoma; leiomyosarcoma; epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; 
ectomesenchymoma; angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); proliferating (systemic) 
angioendotheliomatosis; malignant glomus tumor; malignant 
hemangiopericytoma; synovial sarcoma (malignant synovioma); 
malignant giant cell tumor of tendon sheath; malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing 's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  The term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  
See also 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a).  

VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which it has not specifically determined a presumption of 
service connection is warranted.  61 Fed. Reg. 41,446 (1996); 
59 Fed. Reg. 341-46 (1994).  The appellant is not precluded, 
though, from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 
1041-42 (Fed. Cir. 1994).

The appellant's Department of Defense (DD) Form 214 (Report 
of Transfer or Discharge) indicated that he served in the 
Army as an artilleryman.  The form noted that he received the 
Purple Heart Medal as well as Vietnam Campaign and Service 
Medals, signifying his service in Vietnam.  Thus, he had 
qualifying Vietnam service, and it is presumed that he was 
exposed to an herbicide agent during that service.  If the 
evidence indicates that he has a disease listed at 38 C.F.R. 
§ 3.309(e), then that disease can be presumptively service 
connected.  

III.  Multiple Skin Disorders

The appellant does not have a skin disease listed at 
38 C.F.R. § 3.309(e).  The evidence of record includes 
various VA examination and clinical records discussing the 
types of skin disorders the appellant has.  For example, VA 
skin examination in August 1994 noted eczema and warts 
distributed over the arms, chest, back, finger, and groin 
areas.  VA clinical records in October and December 1994 
noted bumps and rashes on his neck and back.  VA clinical 
records in January, February, April, July, August, and 
October 1995 indicated that the appellant complained of and 
was treated for a groin rash, wart-like areas in the genital 
area and on right hand and thumb, and tinea pedis.  VA 
hospital records for the period from February to April 1996 
noted tinea pedis.  VA clinical records in September 1996 
revealed skin disorders affecting the neck and right thumb.  
VA clinical records in October 1996 and July 1997 noted 
seborrheic keratosis of penis, and similar records in 
September and October 1997 showed tinea pedis, inflammatory 
papules on face and neck, and a questionable diagnosis of 
seborrheic keratosis.  VA clinical records in June 1999 
indicated tinea pedis and those in December 1999 revealed 
areas of scarred hypopigmented patches without active 
folliculitis.  None of these records show a disease listed at 
38 C.F.R. § 3.309(e), and service connection based on 
herbicide exposure may not be presumed. 

As the appellant is not precluded from establishing service 
connection with proof of actual direct causation, see Combee, 
34 F.3d at 1041-42, service connection may alternatively be 
established through medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond, 12 Vet. App. at 346; Hickson, 12 Vet. App. at 
253.  The appellant has multiple skin disorders affecting the 
arms, back, chest, hands, and groin areas.  Although the VA 
general medical examination in October 1996 did not diagnosis 
a skin disorder, a January 2000 VA skin examination found 
post-inflammatory pigmentary alterations.  These findings 
satisfy the element of a service connection claim that there 
be a current disability.  

With respect to the second element of service connection, the 
February 1965 service entrance examination and the January 
1968 service separation examination were both silent as to 
any findings or complaints of a skin disorder.  The remaining 
available service medical records do not refer to a skin 
disorder.  Despite the lack of contemporaneous medical 
evidence documenting a skin disorder in service, the 
appellant testified at the November 1997 and April 1998 
hearings that a skin disorder began in service.  The 
appellant is competent to observe a condition of the skin, 
although not to diagnose that condition.  His lay testimony 
satisfies the second element of a service connection claim.  

As for the final element of a service connection claim, the 
record must include medical evidence establishing a link 
between the current findings of these multiple skin disorders 
and the appellant's service, or between current disability 
and continuity of symptomatology.  If there is insufficient 
evidence to establish chronicity in service, evidence of 
continuity of symptomatology after discharge is required to 
support the claim (38 C.F.R. § 3.303(b)), as is medical 
evidence of a nexus between the symptomatology and the 
current disability.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

The Court has held that a lay person can provide probative 
eye-witness evidence of visible symptoms; however, a lay 
person can not provide probative evidence as to matters which 
require specialized medical knowledge acquired through 
experience, training or education.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Because it does not necessarily follow that there is a 
relationship between any present disability and the 
continuity of symptomatology demonstrated, medical evidence 
is required to demonstrate such a relationship unless such a 
relationship is one as to which a lay person's observation is 
competent.  Savage, 10 Vet. App. 488.

In this case, even accepting the appellant's lay testimony 
that he had manifestations of skin symptomatology in service, 
the evidence does not show continuity of symptomatology.  To 
the extent that the appellant claims otherwise, his claim is 
refuted by the medical evidence of record.  The medical 
evidence in closest proximity to the appellant's service is 
the VA skin examination in August 1994, which noted eczema 
and warts distributed over the arms, chest, back, finger, and 
groin areas.  Earlier VA examinations -- a skin examination 
in October 1976, an Agent Orange Registry examination in 
October 1993, and a December 1993 skin examination -- 
identified the appellant's wound scars, tattoos, and genital 
warts.  None of these examinations linked any of these 
findings to the appellant's service or to his exposure to 
herbicide agents.

The medical evidence that in some manner discusses the origin 
of the claimed multiple skin disorders is limited to several 
VA clinical records and a recent VA examination.  An October 
1994 VA clinical record indicated that the appellant stated 
he had multiple skin lesions intermittently for the previous 
20 years, which would place the onset of the disorders in 
approximately 1974, about six years after he had separated 
from service.  VA clinical records in January and February 
1995 indicated that the appellant complained of rashes 
related to Agent Orange, and a July 1995 VA clinical record 
indicated that the appellant complained of genital lesions 
since Vietnam.  These medical records contain merely a 
recitation of history provided by the veteran, unenhanced by 
any additional medical comment by that examiner, and they do 
not constitute competent medical evidence of a nexus between 
any disease or injury in service and current skin disorders.  
To the extent that these clinical reports based a finding on 
a recitation by the appellant of his own medical history or 
his own beliefs, the information is not probative evidence as 
to the etiology of the disorder.  LeShore v. Brown, 8 Vet. 
App. 406, 410 (1995).  

More persuasive is the VA skin examination in January 2000, 
which indicated that the appellant had a history of tinea 
pedis, and a history of folliculitis over his abdomen and 
forearms intermittently for the previous 30 years, which 
recurred occasionally.  Given this timeline, the examination 
referred to an onset of the complaints in 1970, about two 
years after the appellant separated from service.  
Examination revealed post-inflammatory pigmentary alterations 
and no evidence of active folliculitis, and the examiner 
opined that these current skin findings were not consistent 
with exposure to Agent Orange.  This medical opinion is more 
probative than the recitation of the appellant's lay 
allegations contained in the 1995 VA clinical records, 
because it is based entirely on the examiner's review of the 
appellant and his claims file, and because it is not based on 
the appellant's unsubstantiated recollection.  

The preponderance of the evidence is against the claim of 
service connection for multiple skin disorders, including as 
secondary to exposure to Agent Orange.  

IV.  Body/Joint Pain

The appellant's body and joint pain complaints are not listed 
at 38 C.F.R. § 3.309(e).  The evidence of record, comprised 
mainly of VA clinical records, shows that the appellant has 
joint and body pain affecting the low back, shoulders, neck, 
and hands.  VA clinical records in September 1993 noted tight 
and stiff joints and a normal rheumatoid factor; in July 
1994, an impression of osteoarthritis; from February to April 
1996, a diagnosis of arthralgia of the knees; in September 
1996, mild scoliosis of the thoracic spine; in November 1996, 
complaints of some joint and body pain; in July 1998, 
probable low back and bilateral lower extremity pain and 
arthritis for "years"; in July and August 1998, a recent 
history of a bullet wound to the back; in October 1998, low 
back and knee pain for "many" years; in November 1998, 
degenerative joint disease in an unspecified area; in March 
1999, chronic low back pain, occasional radiating pain, and 
left elbow bursitis; in June 1999, aching pain and stiffness 
in the low back area radiating into the knees; in September 
1999, chronic low back pain; in October 1999, chronic low 
back pain and bilateral knee osteoarthritis; in November 
1999, degenerative joint disease and pain of the knees and 
low back; and in December 1999, chronic low back pain.  None 
of these disorders are listed at 38 C.F.R. § 3.309(e), and 
service connection may not be presumed based on herbicide 
exposure.

As discussed above, service connection may be established 
with proof of actual direct causation.  See Combee, 34 F.3d 
at 1041-42.  The appellant has various diagnoses to which to 
attribute his complaints of body and joint pain, including 
osteoarthritis of the knees, mild scoliosis of the thoracic 
spine, bursitis of the left elbow, and chronic low back pain, 
and there is evidence therefore of current disability.  

However, the February 1965 service entrance examination and 
the January 1968 service separation examination were both 
silent as to any findings or complaints of joint or body pain 
or a disorder manifested by these symptoms.  Despite the lack 
of contemporaneous medical evidence documenting joint 
complaints in service, the appellant testified at the 
November 1997 and April 1998 hearings that symptoms began in 
service.  The appellant's lay testimony satisfies the second 
element of a service connection claim.  

As for the final element of a service connection claim, the 
record must include medical evidence establishing a link 
between the current findings described above and the 
appellant's service or between continuity of symptomatology 
with a disorder noted in service and current disability.  The 
clinical records discussed above do not include a description 
of such a link, and the record nearest the appellant's 
separation from service is one prepared in September 1993, 
nearly 25 years after the appellant separated from service.  
The VA general medical examination in October 1996 also 
indicated that the appellant reported he had arthritis in the 
knees, shoulders, and neck beginning in 1992, still about 24 
years after he separated from service.  That examiner did not 
render an opinion as to the etiology of these disorders.  The 
only medical evidence of record discussing the etiology of 
these disorders is the VA examinations in February 2000, 
which indicated that the appellant had degenerative joint 
disease of the lumbar spine and knees, bilateral hand pain 
secondary to osteoarthritis, and olecranon bursitis.  The 
examiner commented that these disorders were of insidious 
onset and were possibly related to generalized arthritic and 
skin conditions, and specifically indicated that there was no 
relationship between these disorders and exposure to Agent 
Orange during the appellant's service.  As this is the only 
probative evidence on the key question posed in this claim, 
the nexus between the disorders and the appellant's active 
service, including exposure to Agent Orange in service, the 
third element of a service connection claim has not been 
satisfied.  

The preponderance of the evidence is against the claim of 
service connection for disabilities manifested by body/joint 
pain, including as secondary to exposure to Agent Orange.  


ORDER

Entitlement to service connection for multiple skin 
disorders, including as a result of exposure to Agent Orange, 
is denied.  

Entitlement to service connection for body/joint pain, 
including as a result of exposure to Agent Orange, is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

